DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (hereinafter “Lin”), US Pub. No. 2019/0237001.
Regarding claim 1, Lin teaches a method of compensating pixel data for a display panel (figs. 6 and 7); receiving a first pixel data and a second data respectively configured to be transmitted to a first data line and a second data line of the display panel (fig. 6, pixels 82, power driver 86A, image driver 86B; in particular pixel data is received from each of the pixels in the pixel matrix reading on applicant’s first and second pixel data and first and second data 
Regarding claim 3, Lin teaches wherein the first pixel data and the second pixel data are configured to be displayed in two adjacent subpixel cells respectively corresponding to the first data line and the second data line during a same scan cycle (fig. 6, pixels 82 in matrix).
Regarding claim 4, Lin teaches wherein the compensation pixel data is transmitted to the first data line instead of the first pixel data or transmitted to the second data line instead of the second pixel data (figs. 6, 7, Sm, Dm, Mn).
Regarding claim 5, Lin teaches wherein the second pixel data is next to the first pixel data or previous to the first pixel data (pixel array 82).
Regarding claim 6, Lin teaches wherein the compensation pixel data is obtained by adjusting the first pixel data based on a value of the second pixel data ([0047-0048]).
Regarding claim 7, Lin teaches wherein the compensation pixel data is smaller than the first pixel data when the second pixel data is greater than the first pixel data, and the compensation pixel data is greater than the first pixel data when the second pixel data is smaller than the first pixel data ([0050-0053]).
Regarding claim 8, Lin teaches wherein the second pixel data is next to the first pixel data, and the method further comprising: receiving a third pixel data previous to the first pixel 
Regarding claim 9, Lin teaches wherein the compensation pixel data is generated by searching the lookup table based on the first pixel data, the second pixel data and third pixel data ([0053]).
Regarding claim 10, it is a timing controller of claim 1 and is rejected on the same grounds presented above (fig. 6, controller 84).
Regarding claims 12-18, they have similar limitations to those of claims 3-9 and are rejected on the same grounds.
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach the structure in which the compensation is provided. Examiner, respectfully, disagrees. According to broadest reasonable interpretation, the prior art teaches compensation based on pixels in the pixel matrix. Compensation and/or adjustment is carried out based on information from these pixels that are adjacent to each other. Examiner suggests that applicant provide more clarification into the claim language to differentiate over the prior art. Specifically, which specific pixels (first pixel, first data line, second pixel, second data line; second pixel data next to first pixel data or previous to first pixel data) are being compensated (compensation pixel data transmitted to first pixel data or first data line; compensation pixel data transmitted to second pixel data or second data line; adjusting first pixel data based off value of second pixel data) during what period (scan cycle).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622